DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/26/2021 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 2, 4-7 and 9-15 are examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US 2012/0132930 A1) in view of Suzuki et al. (US 2010/0220388 A1), Shichiri et al. (EP 1022261 A1 cited in IDS), Patel et al. (US 2004/0145088 A1 cited in IDS) and Moran et al. (US 2001/0046595 A1).

Regarding claims 1, 2, 4-7 and 9-15, Young et al. disclose a film-type projective capacitive touch panel (laminate) comprising a touch sensor (touch panel), transparent conductive films (ITO), and optically clear adhesive (OCA), wherein the OCA fills interlayer space between a cover lens (surface protection panel) and touch sensor (panel) (see Figure 12A). The OCA (interfiling material) is an encapsulant referred to as a pottant or potting material (see paragraph 0047). The encapsulant, i.e. OCA can be polyvinyl butyral resin. 
Young et al. do not disclose interfiling material comprising a plasticizer. Young et al. do not disclose the average degree of polymerization of the polyvinyl butyral is 100 to 850.
Suzuki et al. disclose a PVB layer comprising a PVB resin composition comprising a PVB resin and a plasticizer (see paragraph 0168). The PVB resin composition contains plasticizer in amount of 5 to 60 parts by weight based on 100 parts by weight of polyvinyl butyral 
In light of motivation for using PVB resin having average degree of polymerization of PVB resin is 200 to 3000 and plasticizer in amount of 5 to 60 parts by weight based on 100 parts by weight of polyvinyl butyral resin disclosed by Suzuki et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use PVB resin having average degree of polymerization of PVB resin is 200 to 3000 and plasticizer in amount of 5 to 60 parts by weight based on 100 parts by weight of polyvinyl butyral resin in OCA in Young et al. in order to improve film forming property, durability and bonding, and thereby arrive at the claimed invention.
Young et al. in view of Suzuki et al. do not disclose interfiling material comprising a reactive diluent and a photopolymerization initiator. 
Shichiri et al. disclose an interlayer film (i.e. interlayer filling material) comprising a plasticized poly(vinyl acetal) resin (i.e. plasticizer and polyvinyl acetal) (see page 54, claims 1 and 8). The poly(vinyl acetal) resin can be polyvinyl butyral (see paragraphs 0138). Shichiri et al. disclose epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin (see paragraphs 0120 and 0124). Shichiri et al. disclose that if the amount of diluent is too low, blushing will not be prevented while if the amount is too high, compatibility and bond strength will be poor (see paragraph 0124). 
In light of motivation for using epoxy modified silicone oil (epoxy reactive diluent) in amount of 0.01 to 0.2 part by weight per 100 parts by weight of polyvinyl acetal resin disclosed by Shichiri et al. as described above, it therefore would have been obvious to one of the 
Young et al. in view of Suzuki et al. and Shichiri et al. do not disclose interfiling material comprising a photopolymerization initiator. 
Patel et al. disclose diluent having reactive groups are capable of swelling and/or dissolving thermoplastic material such as polyvinyl acetal (see paragraph 0018). Further, the reactive diluent can react with the thermoplastic material to form the composite that is void free and transparent/translucent (see paragraph 0013). The reactive diluent can be epoxy reactive diluent (see paragraph 0043). Further, a photoinitiator can be present to enable faster reaction when electromagnetic radiation is applied (see paragraph 0020).
In light of motivation for using epoxy reactive diluent and photopolymerization initiator subjected to electromagnetic irradiation disclosed by Patel et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxy reactive diluent of Patel et al. in Young et al. in view of Suzuki et al. and Shichiri et al. in order to swell and/or dissolve polyvinyl acetal resin as well as to form the composite that is void free and transparent/translucent  and to use photopolymerization initiator of Patel et al. in Young et al. in view of Suzuki et al. and Shichiri et al. and then subjecting the interlayer to electromagnetic radiation in order to enable faster reaction, and thereby arrive at the claimed invention. 
Young et al. in view of Suzuki et al., Shichiri et al. and Patel et al. do not disclose the interlayer film material having presently claimed flexural modulus. 
Moran et al. disclose high stiffness in plasticized PVB layer is provided by reducing the level of plasticizer, wherein stiffness of plasticized PVB contributes to flexural modulus (see paragraph 0007).
Therefore, as taught by Moran et al., it would have been obvious to one of the ordinary skills in the art to vary the amount of plasticizer in interfiling material in order to produce interlayer filling material desired stiffness and flexural modulus, including that presently claimed, in Young et al. in view of Suzuki et al., Shichiri et al. and Patel et al., and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered. In light of persuasive arguments and amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787